DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  In line 1, “he” should be spelled “The”.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-2,5-12,16-17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims  of prior U.S. Patent No. 11037863. This is a statutory double patenting rejection.
As to claim 1, claim 1 of US Patent ‘863 recites:
1. A semiconductor device, comprising: a semiconductor chip; a first conductive member including a first portion and a second portion, the second portion being electrically connected to the semiconductor chip, a direction from the semiconductor chip toward the second portion being aligned with a first direction, a direction from the second portion toward the first portion being aligned with a second direction crossing the first direction; a second conductive member including a third portion; and a first connection member provided between the first portion and the third portion, the first connection member being conductive, the first portion having a first surface opposing the first connection member, the first surface including a recess and a protrusion, the recess including a first bottom portion, and a second distance, the second distance being a distance along the first direction between the recess and the third portion, the second distance increasing along an orientation from the second portion toward the first portion, at least a portion of the first bottom portion and at least a portion of an upper face of the third portion being parallel to the second direction, wherein at least a portion of the first bottom portion is perpendicular to the first direction.  

As to claim 2, claim 1 of US Patent ‘863 recites:
2. The device according to claim 1, wherein the recess is provided inward from two end portions of the first portion and is separated from the two end portions of the first portion.  

As to claim 5, claim 3 of US Patent ‘863 recites:
5. The device according to claim 1, wherein a plurality of the protrusions are provided, and the recess is positioned between the protrusions.  

As to claim 6, claim 4 of US Patent ‘863 recites:

6. The device according to claim 1, wherein a depth of the recess exceeds 10 um.  

As to claim 7, claim 3 of US Patent ‘863 recites:
7. The device according to claim 6, wherein the depth of the recess is 60 um or less.  

As to claim 8, claim 6 of US Patent ‘863 recites:
8. The device according to claim 1, further comprising: a second connection member, the second connection member being conductive; and a resin portion including a first partial region, the first partial region being provided around the first portion, the third portion, and the first connection member, the second connection member electrically connecting the semiconductor chip and the second portion and being positioned between the semiconductor chip and the second portion, the resin portion further including a second partial region provided around the second portion and the second connection member.  

As to claim 9, claim 3 of US Patent ‘863 recites:
9. (Previously Presented) he device according to claim 1, further comprising: a resin portion including a first partial region, the first partial region being provided around the first portion, the third portion, and the first connection member; a third conductive member including a fifth portion; and a third connection member provided between the fifth portion and the semiconductor chip, the third connection member being conductive, the resin portion further including a third partial region provided around the fifth portion and the third connection member.  

As to claim 10, claim 8 of US Patent ‘863 recites:
10. The device according to claim 9, wherein the third conductive member further includes a sixth portion, and at least a portion of the sixth portion is not covered with the resin portion.  

As to claim 11, claim 9 of US Patent ‘863 recites:
11. The device according to claim 1, wherein the first connection member includes a particle, and a size of the particle exceeds 10 um and is 20 um or less.  

As to claim 12, claim 10 of US Patent ‘863 recites:
12. The device according to claim 1, further comprising a resin portion including a first partial region, the first partial region being provided around the first portion, the third portion, and the first connection member, the resin portion-including a plurality of fillers, and a concentration of the fillers in the resin portion being not less than 76 weight% and not more than 84 weight%.  

As to claim 16, claim 11 of US Patent ‘863 recites:
16. The device according to claim 1, wherein an end portion of the first portion on a middle portion side is bent.  

As to claim 17, claim 3 of US Patent ‘863 recites:
17 The device according to claim 1, wherein an other portion of the first connection member is positioned at an end portion of the first portion and the first portion is posited between the other portion of the first connection member and the portion of the first connection member that is positioned between the first bottom portion and the third portion.  

Allowable Subject Matter
Claims 3-4, 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either in singly or in combination a device having among other elements, a first connection member provided between the first portion and the third portion, the first connection member being conductive; and a resin portion including a first partial region, the first partial region being provided around the first portion, the third portion, and the first connection member, at least a portion of the fourth portion not being covered with the resin portion, a direction from the third portion toward the fourth portion being aligned with a third direction crossing the first direction, the third portion having a second surface opposing the first connection member, the second surface including a recess and a protrusion, the recess including at least one of a second bottom portion, a third distance, or a fourth distance, at least a portion of the second bottom portion being perpendicular to the first direction, the third distance being a distance between the recess and the fourth portion, the third distance being longer than a distance between the protrusion and the fourth portion, the fourth distance being a distance along the first direction between the recess and the first portion, the fourth distance increasing along an orientation from the fourth portion toward the third portion as recited in claim 3 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saito (2012/0068357) discloses a power semiconductor device.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813